 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                           )
     SANDRA L. FERGUSON,                     )
 8                                           )              Case No. MC19-0123RSL
                Plaintiff/Judgment Debtor,   )
 9                                           )
                v.                           )
10                                           )              ORDER TO ISSUE WRIT OF
     BRIAN J. WAID,                          )              EXECUTION
11                                           )
                Defendant/Judgment Creditor. )
12   _______________________________________)
13
           This matter comes before the Court on plaintiffs’ request for a writ of execution against
14
     nonexempt personal property of the plaintiff/judgment debtor, Sandra L. Ferguson. The Court
15
     having reviewed the record in this matter, hereby ORDERS that the Clerk of Court issue the
16
     “Writ of Execution” submitted by the judgment creditor on September 12, 2019 (Dkt. # 1-2).
17
18
           Dated this 3rd day of October, 2019.
19
20                                            A
21                                            Robert S. Lasnik
                                              United States District Judge
22
23
24
25
26


     ORDER TO ISSUE WRIT OF EXECUTION
